1.  Applicant's amendment, filed 11/15/2021, is acknowledged.
      
2.  Claims 69, 79, 91, 92, 87-89 and 100-109 are pending.

3.  Claims 104-107 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to nonelected inventions.

4. Claims 69, 79, 91, 92, 87-89, 100-103 and 108-109 are under examination as they read on a method for treating inflammatory bowel disease (IBD) in a pediatric patient, comprising intravenously administering an antibody that has binding specificity for human α4β7 integrin comprising SEQ ID NOs: 4-9 and the species of (i)  200 mg dose schedule of 0, 2, 6 weeks and intravenous administration, (ii) ulcerative colitis, (iii) a patient weighing less than 30 kg,  (iv) patient who had a lack of an adequate response with , lost response to, or was intolerant to a TNFα antagonist.   
 
 5.  Applicant’s IDS, filed 11/15/2021, is acknowledged. 
 
6.  In view of the amendment filed on 11/15/2021, only the following rejection is remained.	

7.  The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.  Claims 69, 79, 91, 92, 87-89, 100-103 and 108-109 stand rejected under 35 U.S.C. 103 as being unpatentable over Shen et al.  (American Journal of Gastroenterology: October 2015, 110,  p S845, of record) and European Medicines Agency, EMA/719224/2014  (December 2014) in view of Healio (May 2015) and WO2016105572 (IDS) for the same reasons set forth in the previous Office Action mailed 10/13/09.
Further, the functions recited in the wherein clause flow naturally from the teachings of the prior art. Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985 (“The fact that appellant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.”), and Atlas Powder Co. v. Ireco Inc., 190 F.3d 1342, 1347 (Fed. Cir. 1999) (“[T]he discovery of... a scientific explanation for the prior art's functioning, does not render the old composition patentably new to the discoverer.”)). Here, the recited functional outcome would naturally and necessarily flow from inhibition of α4ß7 by administering Vedolizumab. Accordingly, the prior art teaches the same method, the product used in the reference method are the same as the claimed method. Therefore the claimed functional outcome would naturally and clinical response or remission.
Applicant’s arguments, filed 11/15/2021, have been fully considered, but have not been found convincing.
 
Applicant submits that the claims, as amended, specify pediatric patients who are defined at page 13 of the instant application as being up to the age of 18. The claims, as amended, further specify the weight of the pediatric patients as 10 kg to less than 30 kg. The Shen abstract does not teach or suggest treating this subset of patients, as the Shen abstract does not teach or suggest treating pediatric patients, let alone those having the weight specified in the claims, as amended. While the Shen abstract describes an age range of 5-71 for first diagnosis, there is no indication as to the age of the patient when the study was initiated. The conclusion in the Shen abstract that the “[a]ge of diagnosis does not appear to impact response to vedolizumab” is based on an age stratification of less than or greater than 30 years old. This conclusion and the supportive data mentioned in the Shen abstract, is not suggestive of a conclusion that pediatric patients will be responsive to vedolizumab. Further, the Shen abstract does not teach or suggest treating an ulcerative colitis pediatric patient weighing 10 kg to less than 30 kg. Patient weight was not studied in the Shen abstract. Conclusions based on age stratification of less than or greater than 30 years old is not suggestive of a pediatric patient weighing 10 kg to less than 30 kg and would not lead one of ordinary skill in the art to conclude that vedolizumab would be effective at treating the claimed patient subpopulation.

However, Shen teaches that  UC and CD cohorts stratified by age at diagnosis (> 30 years vs < 30 years) showed no statistically significant difference in clinical response or remission (achieving clinical remission with PUCAI score of less than 10 at 14 weeks after the initial dose). Changes in ESR or CRP and need for steroids or surgery once VDZ was started, did not reach statistical significance when stratified by age at diagnosis or duration of disease. Shen et al concluded that age of IBD diagnosis does not appear to impact response to vedolizumab, and should not be taken into consideration when prescribing the medication. Duration of disease may predict clinical remission for UC patients and further studies need to be performed.

Once a prima facie case of obviousness has been made the burden of going further is shifted to applicant. In re Keller, 642 F.2d 4B, 208 USPQ 871, 882 (CCPA 1981).  This applicant has not done, but rather argues the references individually and not their combination.  One cannot show non-obviousness by attacking references individually where the rejections are based on a combination of references.  In re Young 403 F.2d 759, 150 USPQ 725 (CCPA 1968).
Applicant submits that the EMA Opinion is cited for teaching treatment of moderately or severely active ulcerative colitis in pediatric patients using vedolizumab intravenously. Applicant respectfully submits that the Office has failed to establish the publication date of the EMA Opinion. The publication date of the EMA Opinion is listed as December 12, 2014; however a 

    PNG
    media_image1.png
    343
    1335
    media_image1.png
    Greyscale

Applicant points to the MPEP §2128(II)(B)   
This is not found persuasive for the following evidence (i) the EMA/719224/2014 was created on 12/12/2014 on the same day of publication-see document properties below.

    PNG
    media_image2.png
    253
    412
    media_image2.png
    Greyscale
 

ii) EMA/719224/2014 refers to EMA’s decision P/145/2010 (EMA/469701/2010 ) issued on 30 July 2010 and the decision P/0053/2013 (EMA/112003/2013) issued on 20 March 2013 (see page 2/8) and both were published/issued the same date they were created. 


    PNG
    media_image3.png
    38
    617
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    253
    399
    media_image4.png
    Greyscale
.
    PNG
    media_image5.png
    271
    411
    media_image5.png
    Greyscale


iii) The teachings of both EMA/112003/2013 and EMA/469701/2010 are equivalent to the teachings of EMA/719224/2014.

Applicant submits that the EMA Opinion does not teach or suggest how to treat pediatric patients having UC that are 10 Kg to less than 30 kg.

Again, once a prima facie case of obviousness has been made the burden of going further is shifted to applicant. In re Keller, 642 F.2d 4B, 208 USPQ 871, 882 (CCPA 1981).  This applicant has not done, but rather argues the references individually and not their combination.  One cannot show non-obviousness by attacking references individually where the rejections are based on a combination of references.  In re Young 403 F.2d 759, 150 USPQ 725 (CCPA 1968).

Applicant submits that Healio, the `579 publication, and the 778 publication to remedy the deficiencies of the Shen abstract and the EMA Opinion.  In particular, Applicant argues that Healio is cited for teaching studies in which pediatric patients with inflammatory bowel diseases were treated with vedolizumab. Healio does not teach or suggest how to treat pediatric patients weighing at least 10 kg and less than 30 kg such that they achieve clinical remission of ulcerative colitis. There is nothing in Healio that would lead one of ordinary skill to the claimed method of treatment, let alone the claimed subpopulation of patients.  Further, the `572 publication and the `778 publication are each cited for allegedly teaching a 200 mg dose of vedolizumab.

Applicant submits that the ‘778 publication is not available as prior art against the instant application. The instant application is being examined under the First Inventor to File Provisions of the AIA . The `778 publication date of September 28, 2017 falls after Applicant’s effective filing date of March 24, 2016. Applicant respectfully submits that the present application (i.e., USSN 16/608,895) and the ‘778 publication (1.e., PCT Publication No. WO/2017/165778) were, not later than the effective filing date of the claimed invention (i.e., March 24, 2016) in the present application owned by the same person or subject to an obligation of assignment to the same person (i.e., Millennium Pharmaceuticals, Inc.). Accordingly, Applicant respectfully submits that pursuant to 35 U.S.C. § 102(b)(2)(c), the ‘778 publication is disqualified from being used in any rejections under 35 U.S.C. § 103.

In view of Applicant statement, the rejection no longer uses the `778 publication teachings.  However, it is noted that the effective filing date of the instant application is 04/28/2017. 

Applicant submits that the `572 publication is Applicant’s own work and teaches a vedolizumab population pharmacokinetic model developed using extensively sampled clinical trial data and non-linear mixed effects modeling approach. The ‘572 publication does not teach or suggest treating pediatric patients weighing 10 kg and less than 30 kg, and does not cure the deficient teachings of the Shen abstract and Healio (or the EMA Opinion). 

It remains the Examiner’s position  that the vedolizumab treats ulcerative colitis of patients of 5-9 years old having body weight of 18-28 kg which is outside the measured baseline body weights range measured by the `572 publication and that Healio shows that doses between 6 mg/kg up to maximum 300 mg are effective for treating pediatric ulcerative colitis patient, those skilled in the art would found it obvious to use the population model taught by the `572 publication to determine the fixed dosing with vedolizumab in the treatment of pediatric patients with moderately to severely active UC  who have a body weight 10kg to less than 30 kg taught by European Medicines Agency and Shen et by determine the pharmacokinetic analysis population model taught by the `572 publication for the patients having 10kg to less than 30 kg body weight which would result in  a fixed dose of 200 mg dose.

Further, since the vedolizumab treats ulcerative colitis of patients of 5-9 years old have body weight of 18-28 kg which is outside the measured baseline body weights range measured by the `572 publication and that Healio shows that doses between 6 mg/kg up to maximum 300 mg are effective for treating pediatric ulcerative colitis patient, those skilled in the art would be motivate to use a low dose of vedolizumab such as 200 mg taught by the `572 publication in the treatment of a pediatric patient with moderately to severely active ulcerative colitis taught by European Medicines Agency and Shen et.

A person having ordinary skill in the art would have found it obvious to determine the optimum pediatric patient doses of VDZ that enhances anti-UC effect of result-effective variables known in the art.  Recognition that a property (VDZ treatment results in UC remission)  is affected by the variable (age/weight of the patient) is sufficient to find the variable result-effective.   The Board stated that "all that remained to be achieved over the prior art was the determination that a specific dose within a previously suggested dose range, and its corresponding dosing schedule, would have been safe and effective for the treatment of human patients."  Genzyme Therapeutic Prods. v. Biomarin Pharms., No. 2015-1720.
    
"[I]t is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456 (CCPA 1955); see also In re Peterson, 315 F.3d 1325 (Fed. Cir. 2003). "Only if the 'results of optimizing a variable' are 'unexpectedly good' can a patent be obtained for the claimed critical range." In re Geisler, 116 F.3d 1465, 1469 (Fed. Cir. 1997) (quoting In re Antonie, 559 F.2d 618, 620 (CCPA 1977)). "[D]iscovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art." In re Boesch, 617 F.2d 272, 276 (CCPA 1980).   



10.  The art made of record and not relied upon is considered pertinent to applicant's disclosure:

Rosario et al. Population pharmacokinetics-pharmacodynamics of vedolizumab in patients with ulcerative colitis and Crohn’s disease. Aliment Pharmacol Ther.  May 2015; 42: 188–202.

Rosario et al teaches that population pharmacokinetic parameters were similar in patients with moderately to severely active UC and CD. This analysis supports use of vedolizumab fixed dosing in these patients (abstract).  Rosario et al teach that only the effects of albumin and body weight at extreme values had the potential to be clinically meaningful (effect sizes greater than ±25%) (page 193, right col., top ¶). 
  
11.  THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

12.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHER M HADDAD whose telephone number is (571)272-0845.  The examiner can normally be reached on Monday-Friday 7:00-4:30PM. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel E Kolker can be reached on 571-272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

January 5, 2022
/MAHER M HADDAD/            Primary Examiner, Art Unit 1644